TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 4, 2021



                                     NO. 03-21-00139-CV


                          Luminant Energy Company, LLC, Appellant

                                                v.

                          Public Utility Commission of Texas, Appellee




     DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on March 12, 2021. Luminant Energy

Company, LLC, has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.